Name: Commission Regulation (EEC) No 184/89 of 25 January 1989 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  health
 Date Published: nan

 Avis juridique important|31989R0184Commission Regulation (EEC) No 184/89 of 25 January 1989 concerning the classification of certain goods in the combined nomenclature Official Journal L 023 , 27/01/1989 P. 0019 - 0020 Finnish special edition: Chapter 2 Volume 7 P. 0003 Swedish special edition: Chapter 2 Volume 7 P. 0003 *****COMMISSION REGULATION (EEC) No 184/89 of 25 January 1989 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 (1) on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by Regulation (EEC) No 20/89 (2), and in particular Article 9 thereof, Whereas in order to ensure uniform application of the combined nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified within the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 This Regulation shall enter into force on the 21st day after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 January 1989. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 4, 6. 1. 1989, p. 19. ANNEX 1.2.3 // // // // Description of the goods // Classification CN code // Reasons // // // // (1) // (2) // (3) // // // // A liquid preparation containing sodium and calcium caseinates, soya protein, soya lecithin, maize oil, soya oil, medium-chain triglycerides, maltodextrins, minerals, vitamins and water capable also of being administered by enteral tube // 2202 90 10 // Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature, Note 1 (a) to Chapter 30, and the texts of CN codes 2202, 2202 90 and 2202 90 10 // // //